Citation Nr: 1225335	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-08 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to June 1952 and from January 1953 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

On December 1, 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  

The instant matter was previously before the Board in February 2011, at which time it was remanded for the Veteran to be provided with a medical examination in connection with his claim.  That development having been completed, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a low back disability that is attributable to military service.


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim of service connection in February 2009.  That same month, the RO sent him a letter notifying him of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his service connection claim, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the February 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs); VA outpatient treatment records, private medical records, the report of a March 2011 VA examination, and statements in support of his claim, to include his December 2010 hearing testimony.  

Further, in March 2011, the Veteran was afforded a VA examination.  The examiner reviewed the claims folder and conducted a thorough examination of the Veteran.  X-rays were also taken.  The examiner recorded the Veteran's subjective complaints related to his disability.  The examiner provided an opinion as to the whether or not any currently diagnosed low back disability was related to service.  The examination report contains sufficient evidence by which to evaluate the Veteran's claim of service connection and the Board finds that the examiner's opinion is supported by an adequate rationale.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Certain chronic diseases, including degenerative joint disease (arthritis), may be presumed to have been incurred in or aggravated by active military service if manifest to a compensable degree within a year of separation from qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

The Veteran states that he suffers from a low back disability as a result of his active military service.  Specifically, he states that he injured his back in service and asserts that he has experienced pain in his back since that time.  The Veteran believes that service connection for a low back disability is warranted because that disability was incurred in service.  

A review of the Veteran's STRs shows that in September 1964 he reported a lifting injury and was seen for complaints of back pain and diagnosed with lumbosacral strain.  He was treated with diathermy treatments to his back.  X-rays taken in October 1964 revealed a normal spine with no evidence of spondylolysis or spondylolisthesis.  He was still experiencing pain and was prescribed pelvic flexion exercises.  It was noted that if he was not completely healed within three weeks, he was to be seen for a follow-up orthopedic appointment.  No such follow-up treatment is evident in the Veteran's STRs.  Examination reports dated in March 1965 and August 1969 are negative for any back abnormalities and the Veteran specifically denied recurrent back pain on his August 1969 report of medical history.

In January 1971, the Veteran was seen for examination for retirement purposes.  It was noted that he had a hard, freely movable mass in the area of the 12th thoracic vertebra.  The provisional diagnosis was a lipoma.  His retirement examination report records that his spine was clinically evaluated as normal and the only noted back problems were related to "a big knot" in the mid-thoracic area.

Records from Hill Air Force Base show that the Veteran had x-rays of his back taken in December 2006.  The radiological report contained an impression of mild degenerative changes of the lower lumbar spine.  A January 2009 radiological report noted moderate spondylotic degenerative changes with prominent osteophyte formation, ventrally and laterally, most pronounced at L1-2 and L2-3.  The treatment entry also noted the clinician's impression that the Veteran's problems were certainly related to his weight.  In October 2009, the Veteran was seen for complaints of increased back, knee, and shoulder pain.

During his December 2010 hearing, the Veteran testified that he had injured his back in service and that it had, since that time, bothered him.  He stated that the pain was not always as severe as it was currently, but that he had always had a sore back.  The Veteran indicated extreme pain for the last three to four years, managed with pain medication.

In March 2011, the Veteran was afforded a VA examination for the purpose of determining whether his degenerative changes of L1-2 and L2-3, or any other diagnosed back disability, were at least as likely as not related to his period of active military service.  The Veteran related to the examiner that he first experienced low back pain in service, but stated that he was unsure as to whether he had sustained any specific injury.  He reported problems with his back since service, which had increased over the years.  The examiner reviewed the claims folder, noting that the Veteran's STRs showed treatment for low back pain and a diagnosis of a strain.  The examiner pointed out that, save for references to a lipoma, the Veteran's STRs were silent for treatment related to the back after he was told to return to the orthopedic clinic in three weeks if his back was not healed.  Specifically, the examiner noted that the reports of yearly physicals dated in March 1965 and August 1969 were silent for complaints related to the back and negative for any back abnormality.

Physical examination revealed that the Veteran was obese and had difficulty moving around.  The examiner diagnosed degenerative arthritis of the lumbar spine.  As to the likelihood that the Veteran's low back disability was related to service, the examiner opined that it was less likely as not that the current disability was caused or aggravated by military service.  As support for her opinion, the examiner noted that the Veteran did not report for follow-up treatment in service after being diagnosed with a strain, which would indicate that the episode in service was an acute episode.  The examiner further stated that the injury in service was not one that would have caused enough trauma to create degenerative arthritis in the future.

The Board finds that the VA examiner's negative nexus opinion is adequately supported by the reasons stated therein.  It is clear that the examiner considered a variety of factors, to include the Veteran's lay statements, the type of injury sustained in service, and evidence suggesting that the in-service strain had resolved in service, in concluding that the Veteran's degenerative arthritis of the lumbar spine was not related to a period of active military service.  The Board finds that, in light of the medical treatment records first showing degenerative changes in December 2006 and the VA examiner's opinion, there is no basis to establish service connection for degenerative joint disease of the left knee, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In finding that service connection for a low back disability is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Here, although the Veteran has asserted that he hurt his back in September 1964 and has had pain since that time, examination reports subsequent to September 1964 injury are silent for any complaints related to the back and the Veteran himself denied recurrent back pain in August 1969.  This evidence certainly suggests that the Veteran did not experience continuous pain after his 1964 lifting injury.  Further, the VA examiner considered the Veteran's complaints of ongoing pain since service, but found that the injury in service was not of the type that would lead to degenerative arthritis years later.  Thus, the Board finds that although the Veteran is competent to report on pain since his injury, the evidence contradicting that assertion leads the Board to conclude that his statements of continuity are not credible.  See Savage, 10 Vet. App. at 497 ("[B]ecause it would not necessarily follow that there is a relationship between any present disability and the continuity of symptoms demonstrated, medical evidence . . . is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.").

As to any contention by the Veteran that because he injured his back in service, his current degenerative arthritis of the lumbar spine must therefore be etiologically related to that in-service injury, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his degenerative arthritis of the lumbar spine, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Service connection for a low back disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


